Case 6:20-cv-00026-SEH Document 49 Filed 05/04/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

 

HELENA DIVISION

RACHEL COTTRELL,

Plaintiff, No. CV 20-26-H-SEH.
Vs.

ORDER

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

Defendant.

 

Upon the record made in open court on May 4, 2021,

ORDERED:

1. Defendant Allstate’s Motion to Strike Regarding Plaintiff's Amended
Disclosure of Non-Retained Experts’ is DENIED.

2. Defendant Allstate’s Motion in Limine Regarding Treating Provider

 

— | Doe. 32.
Case 6:20-cv-00026-SEH Document 49 Filed 05/04/21 Page 2 of 2

Testimony’ is GRANTED in part and DENIED in part as stated on the record.

3. Plaintiff shall have until 4:45 p.m. on May 12, 2021, in which to file a
report with the Court as to the status of the intake and 14-system-review forms
asserted to be in the possession of Bill Rosen, M.D.

4. Defendant shall have until 4:45 p.m. on May 17, 2021, in which to
file and serve a supplemental written report from John A. Vallin, M.D.

DATED this _ 4 “day of May, 2021.

dew. f; M¢elf oor

‘SAM E. HADDON
United States District Judge

 

2 Doc. 37.
